Citation Nr: 0605246	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  03-03 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of 
multiple burns to the face, eyes, neck, and armpit.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had recognized guerilla service and regular 
Philippine Army service from June 1945 to January 1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Manila, the Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).  The RO denied 
reopening the claim for service connection for residuals of 
multiple burns to the face, eyes, neck, and armpit.


FINDINGS OF FACT

1.  Service connection for residuals of multiple burns to the 
face, eyes, neck, and armpit was denied by the RO in a May 
1996 rating decision.  The veteran did not appeal the 
decision.  

2.  The evidence received since the May 1996 rating decision 
was not previously of record, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for residuals of multiple burns to the face, eyes, 
neck, and armpit, and raises a reasonable possibility of 
substantiating the claim. 

3.  There is no competent evidence of current residuals of 
multiple burns to the face, neck, and armpit and no competent 
evidence of a nexus between the post service findings of a 
bilateral eye disorder and service.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision, which denied service 
connection for residuals of multiple burns to the face, eyes, 
neck, and armpit, is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2005).

2.  The evidence received since the May 1996 rating decision, 
which denied service connection for residuals of multiple 
burns to the face, eyes, neck, and armpit, is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2005).

3.  Residuals of multiple burns to the face, eyes, neck, and 
armpit were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and that (4) VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2005 letter.  In it, VA informed the 
veteran what constituted new and material evidence to reopen 
a previously-denied claim.  The veteran has submitted new and 
material evidence, and the Board is reopening the claim and 
considering it on the merits.  While the letter did not 
provide the veteran with the evidence necessary to 
substantiate a claim for service connection, it is clear that 
he has actual knowledge.  For example, he states that he has 
residuals of multiple burns to the face, eyes, neck, and 
armpit, which were incurred during service.  This statement, 
if true, would substantiate the claim for service connection.  
Therefore, any failure on the part of VA to provide the 
veteran with this information is harmless error.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the January 2004 
letter, VA stated it would attempt to obtain any records held 
by any federal agency.  It also informed him that on his 
behalf, VA would make reasonable efforts to obtain records 
that were not held by a federal agency, such as records from 
private doctors and hospitals.  Finally, the veteran was 
informed that he should submit any evidence in his possession 
that pertains to the claim.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA-compliant letter.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirements was 
harmless error.  The content of the January 2004 letter 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify and assist.  He was provided 
opportunities at that time to submit additional evidence, 
which he did.  He was provided a supplemental statement of 
the case in October 2005, which provided him an additional 60 
days to submit additional evidence or argument.  The veteran 
submitted no additional evidence.  Thus, the Board finds that 
the actions taken by VA have essentially cured the error in 
the timing of the notice.  Further, it finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed with the appeal.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
The veteran informed VA he had received treatment at the 
Manila Medical Center.  VA attempted to obtain those records 
in November 2004 and again in May 2005.  That facility 
responded that they had no records.  VA properly informed the 
veteran that it was unable to obtain those records.  

VA has not provided the veteran with an examination in 
connection with his claim; however, the Board finds that VA 
was not under an obligation to have the veteran examined for 
either disability.  Specifically, under the law, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2005).  Here, the evidence does not indicate 
that the disability may be associated with the veteran's 
active service.  See Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  The service 
medical records show that the veteran did not sustain any 
injuries during his period of recognized service.  There is 
no competent evidence of current residuals of multiple burns 
to the face, neck, and armpit.  Without a current disability, 
an examination is not warranted.  As to the bilateral eye 
disorder, the first showing of it is in 2002, which is 
decades after the veteran's service.  The examiner did not 
attribute a bilateral eye disorder to service.  Therefore, 
the Board finds that an examination was not necessary to 
decide the merits of the claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  



II.  Criteria
A.  New and material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims 
(Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.



B.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

At the time of the May 1996 rating decision, which denied 
service connection for residuals of multiple burns to the 
face, eyes, neck, and armpit, the evidence of record 
consisted of an Affidavit for Philippine Army Personnel, a 
joint affidavit by ST and LB, and the veteran's application 
for compensation benefits.  In the Affidavit for Philippine 
Army Personnel, when it asked for a record of wounds and 
illnesses incurred during service, there was an answer of 
"None."  In the December 1994 joint affidavit, ST and LB 
stated that they knew the veteran and that he was 
hospitalized due to first degree burns some time between 
November 1945 to April 1946.  They stated they visited the 
veteran during his stay in the hospital and that the veteran 
told them he was sleeping inside the tent when a gas lamp 
exploded.  The fire hit him in the face and body, and an 
American soldier put out the flames with a blanket.  They 
swore to the truth of these statements.  In the veteran's 
application, he stated he had sustained burns to his eyes, 
face, and armpit.  

In a June 1995 rating decision, the RO denied the claim 
stating that the veteran had not brought forth any competent 
evidence of current disabilities that were attributable to 
service.  The veteran requested a hearing.  At the May 1996 
hearing, he testified he had been hospitalized in 1944 at the 
hospital in Lucena, but that he was told they did not have 
his records anymore.  LB was at the hearing and reiterated 
the story about the lamp exploding.  In the May 1996 rating 
decision, the RO denied the claim stating that the Affidavit 
for Philippine Army Personnel failed to show the veteran had 
sustained any injuries during service and that had he 
sustained the burns he described, he would have likely 
reported it on that affidavit.  It accorded little probative 
value to the joint affidavit because neither party was 
present when the incident occurred.   The veteran was 
notified of the denial in a May 1996 letter, including his 
appeal rights, and he did not appeal the decision.  Thus, it 
is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

The Board has reviewed the evidence of record and finds that 
the veteran has submitted new and material evidence to reopen 
the claim for service connection for residuals of multiple 
burns to the face, eyes, neck, and armpit.  Specifically, the 
veteran has brought forth an affidavit from someone who 
personally witnessed the burns the veteran sustained, which 
was part of the basis for the denial at the time of the May 
1996 rating decision (that the affiants had not personally 
witnessed the incident).  LM stated there were two soldiers 
playing solitaire and that Filipino soldiers had told them to 
stop the game.  The soldiers did not want to stop playing and 
one of them picked up the kerosene lamp and threw it towards 
the window, which accidentally hit the veteran's bed.  He 
stated the veteran sustained burns to his face and chest.  In 
making the determination that the veteran has submitted new 
and material evidence, the Board must presume the truth of 
this statement.  Additionally, the veteran has brought forth 
evidence from a doctor's office indicating that he was going 
to need eye surgery.  At the time of the prior denial, the 
veteran had not brought forth competent evidence of current 
disability.  

While the RO did not reopen the claim for service connection 
for residuals of multiple burns to the face, eyes, neck, and 
armpit, the Board finds the veteran is not prejudiced by it 
considering his claim on the merits.  The veteran has argued 
the merits of his claim throughout the appeal period.  
Additionally, he is aware of the evidence necessary to 
substantiate the claim for service connection.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claim for service connection for residuals of multiple burns 
to the face, eyes, neck, and armpit.  As noted above, the 
Affidavit for Philippine Army Personnel, dated January 1946, 
shows that the veteran did not sustain and wounds or 
illnesses during his period of recognized service.  The 
veteran signed that document, stating that he swore that the 
information was true to the best of his knowledge.  While he 
is competent to state he sustained a burn injury in service, 
as it is an observable condition, the Affidavit for 
Philippine Army Personnel refutes such statement and refutes 
the statements made by the affiants in 1994 and 2004.  The 
veteran states he incurred first and second degree burns.  
Had he sustained such serious burns, it would likely have 
been indicated in the Affidavit.  The preponderance of the 
evidence is against a finding that the veteran incurred 
multiple burns to the face, eyes, neck, and armpit.

The only part of the veteran's body that is shown to have a 
current disability are the eyes.  However, there is no 
competent evidence of a nexus between the post service eye 
disability and service.  Additionally, the medical record is 
dated in 2002, which is more than 50 years following his 
discharge from service and further supports the finding that 
there is a lack of evidence of a nexus to service.  The 
veteran, as a lay person, is not competent to provide a nexus 
to service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

As to the residual burns to the face, neck, and armpit, there 
is no competent evidence that the veteran has any current 
residuals of burns to those areas.  Without evidence of a 
current disability, service connection cannot be granted.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Court 
stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held "[i]n 
the absence of proof of a present disability[,] there can be 
no valid claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for residuals of multiple burns to the 
face, eyes, neck, and armpit, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for residuals of multiple burns to the 
face, eyes, neck, and armpit is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


